Citation Nr: 1541696	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent disabling prior to May 10, 2013 and in excess of 50 percent disabling thereafter for service-connected depressive disorder.

2.  Entitlement to an increased evaluation in excess of 10 percent disabling for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1960 to June 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 and October 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to increases for the Veteran's depressive disorder and bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) for the June 2008 decision in June 2009 and for the October 2009 decision in November 2009.  A statement of the case (SOC) was provided in January 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in January 2012.

In a subsequent March 2015 rating decision during the pendency of the appeal, the RO increased the Veteran's evaluation for his depressive disorder to 50 percent effective May 10, 2013.  This rating is considered an increased evaluation of the Veteran's original increased rating claim.   However, it is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Here, the Board notes that, despite the increased evaluation of 50 percent for the period from May 10, 2013 to present, higher evaluations are still available both before and after that effective date.  Therefore, the issue of an increased evaluation is still in controversy.  The caption on the title page has been amended accordingly.

The Veteran was provided with a Board hearing via live video teleconference at the RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased evaluation in excess of 10 percent for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On July 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that a withdrawal of his appeal for the issue of entitlement to an increased evaluation in excess of 30 percent disabling prior to May 10, 2013 and in excess of 50 percent disabling thereafter for service-connected depressive disorder was requested before the undersigned VLJ at the Board hearing of record.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement to an increased evaluation in excess of 30 percent disabling prior to May 10, 2013 and in excess of  50 percent disabling thereafter for service-connected depressive disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, via his transcribed request before the undersigned VLJ, has withdrawn this appeal for the issue of entitlement to an increased evaluation in excess of 30 percent disabling prior to May 10, 2013 and in excess of  50 percent disabling thereafter for service-connected depressive disorder and, hence, there remain no allegations of errors of fact or law in this regard for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the aforementioned issue on appeal and it is dismissed.


ORDER

The appeal, concerning the issue of entitlement to an increased evaluation in excess of 30 percent disabling prior to May 10, 2013 and in excess of  50 percent disabling thereafter for service-connected depressive disorder, is dismissed.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claim.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  

The Veteran was last provided with a VA examination for his bilateral hearing loss in November 2013.  Pure tone thresholds, in decibels, were as follows:

 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        30
        35
        40
        45
        45
LEFT
        30
        40
        50
        60
        70
 
Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  Audiogram revealed sensorineural hearing loss for the bilateral ears.  

At the Veteran's July 2015 Board hearing he testified that his bilateral hearing loss has continued to worsen since the last VA examination in November 2013.  In particular, the Veteran noted increased difficulties understanding people in conversational settings and when more than one person is talking.

Here, it is noted that it has been almost two years since the Veteran's last VA examination.  In light of the Veteran's allegations that his bilateral hearing loss has worsened since his last VA examination, the Board finds that the Veteran should also be afforded an updated VA examination to ensure that there is sufficient evidence to evaluate the disability for the entire appeal period.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his bilateral hearing loss since November 2013.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Then, after obtaining any outstanding records identified, the RO/AMC should schedule an examination by a qualified provider to ascertain the current level of severity of the Veteran's bilateral hearing loss.

The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

3. Review the examination report to ensure that it is in substantial compliance with the directives of this remand. If the report is deficient, then the AOJ/AMC should take corrective action. See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


